SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING EN BANC
BECKER, Circuit Judge.
The petition for rehearing filed by appellant having been submitted to the judges who participated in the decision of this Court, and to all the other available circuit judges in active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court en banc, the petition for rehearing is DENIED. Judge GREENBERG’S dissent from the denial of the petition for rehearing is attached. Judges COWEN and ALITO join in Judge GREENBERG’S dissent.